 1                                                               JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   NEWPORT VILLA CONDOMINIUM
10 OWNERS ASSOCIATION, a Washington                    No. 2:20-cv-01271-RSM
   non-profit corporation,
11
                                                       ORDER GRANTING DEFENDANT
12                                          Plaintiff, ALLSTATE INSURANCE COMPANY’S
                                                       MOTION FOR PROTECTIVE ORDER RE:
13                           vs.                       DEPOSITIONS AND DOCUMENTS
14
   ALLSTATE INSURANCE COMPANY, an
15 Illinois corporation; and DOE INSURANCE

16 COMPANIES 1-10,

17                                       Defendants.
18
              THIS MATTER, having come on for hearing before the Court on Defendant Allstate
19
     Insurance Company’s Motion for Protective Order re: Depositions and Documents, and the Court
20
     being fully advised in the premises and having reviewed the case file and pleadings contained
21
     therein, having considered the arguments of the parties, and having considered or reviewed the
22
     following:
23
         1. Defendant Allstate Insurance Company’s Motion for Protective Order re: Depositions and
24
              Documents;
25
         2. Declaration of Alfred E. Donohue in Support of Allstate’s Motion for Protective Order re:
26
              Depositions and Documents, and exhibits thereto;

      ORDER GRANTING DEFENDANT ALLSTATE                                         901 FIFTH AVENUE, SUITE 1700
      INSURANCE COMPANY’S MOTION FOR PROTECTIVE                                 SEATTLE, WASHINGTON 98164
      ORDER RE: DEPOSITIONS AND DOCUMENTS (Cause                                   TELEPHONE: (206) 623-4100
                                                                                      FAX: (206) 623-9273
      No. 2:20-cv-01271-RSM) – 1
      6513.116/3932384x
 1      3. Declaration of Jacyln Groff in Support of Allstate’s Motion for Protective Order re:
 2           Depositions and Documents;
 3      4. Declaration of Peter McNeill in Support of Allstate’s Motion for Protective Order re:
 4           Depositions and Documents;
 5      5. Plaintiff’s Response in opposition, if any, and any Declarations submitted in support of
 6           same, if any; and
 7      6. Defendant Allstate’s Reply,
 8
        Accordingly, IT IS HEREBY ORDERED, ADJUDGED and DECREED as follows:
 9

10      1. Defendant Allstate Insurance Company’s Motion for Protective Order re: Depositions

11           and Documents is GRANTED;
12      2. Plaintiff’s Notices of Deposition, Subpoenas to Testify at a Deposition in a Civil Trial,
13
             and Subpoenas Duces Tecum to Allstate’s attorney, Alfred E. Donohue, and his
14
             paralegal, Peter McNeill, are hereby quashed and stricken;
15
        3. Allstate Insurance Company’s withholding of confidential documents listed on its
16

17           Privilege Log is upheld as appropriate under the attorney-client and work-product

18           privileges; and

19      4. _____________________________________________________________________
20           _____________________________________________________________________
21
             ____________________________________________________________________ .
22

23           DATED this 14th day of July, 2021.
24

25

26
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE

     ORDER GRANTING DEFENDANT ALLSTATE                                           901 FIFTH AVENUE, SUITE 1700
     INSURANCE COMPANY’S MOTION FOR PROTECTIVE                                   SEATTLE, WASHINGTON 98164
     ORDER RE: DEPOSITIONS AND DOCUMENTS (Cause                                     TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
     No. 2:20-cv-01271-RSM) – 2
     6513.116/3932384x
 1 Presented by:

 2 By s/Alfred E. Donohue
   By s/Richard G. Gawlowski
 3 Alfred E. Donohue, WSBA # 32774
   Richard G. Gawlowski, WSBA # 19713
 4 WILSON SMITH COCHRAN DICKERSON
   901 5th Avenue, Suite 1700
 5 Seattle, WA 98164
   Telephone: 206-623-4100
 6 Fax: 206-623-9273
   E-mail: Donohue@wscd.com
 7 E-mail: Gawlowski@wscd.com
   Attorneys for Defendant
 8 Allstate Insurance Company

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING DEFENDANT ALLSTATE            901 FIFTH AVENUE, SUITE 1700
     INSURANCE COMPANY’S MOTION FOR PROTECTIVE    SEATTLE, WASHINGTON 98164
     ORDER RE: DEPOSITIONS AND DOCUMENTS (Cause      TELEPHONE: (206) 623-4100
                                                        FAX: (206) 623-9273
     No. 2:20-cv-01271-RSM) – 3
     6513.116/3932384x
 1                                 CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on the date set forth below, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4   those attorneys of record registered on the CM/ECF system. All other parties (if any) shall be
     served in accordance with the Federal Rules of Civil Procedure.
 5

 6   Attorneys for Plaintiff
 7   Jessica R. Burns
     Justin D. Sudweeks
 8   Jerry H. Stein
     Daniel Stein
 9   Stein, Sudweeks & Stein
     2701 First Avenue, Suite 430
10
     Seattle, WA 98121
11   Telephone: (206) 388-0660
     Facsimile: (206) 286-2660
12   Email: jessica@condodefects.com
             justin@condodefects.com;
13           jstein@condodefects.com;
             dstein@condodefects.com
14

15           SIGNED this 12th day of July, 2021, at Seattle, Washington.

16
                                                  s/Mark Gockley
17                                                Mark Gockley
18

19

20

21

22

23

24

25

26


     ORDER GRANTING DEFENDANT ALLSTATE                                            901 FIFTH AVENUE, SUITE 1700
     INSURANCE COMPANY’S MOTION FOR PROTECTIVE                                    SEATTLE, WASHINGTON 98164
     ORDER RE: DEPOSITIONS AND DOCUMENTS (Cause                                      TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
     No. 2:20-cv-01271-RSM) – 4
     6513.116/3932384x
